Nebraska Advance Sheets
700	286 NEBRASKA REPORTS



  William White          and   Dana Singsaas         and   R ebecca Singsaas,
        husband and wife, appellants, v.                Marvin Kohout,
             in his individual capacity, et            al., appellees.
                                    ___ N.W.2d ___

                       Filed October 18, 2013.     No. S-13-046.

 1.	 Attorney Fees: Appeal and Error. On appeal, a trial court’s decision awarding
     or denying attorney fees will be upheld absent an abuse of discretion.
 2.	 Judgments: Costs: Appeal and Error. The standard of review for an award of
     costs is whether an abuse of discretion occurred.
 3.	 Motions to Dismiss: Appeal and Error. An appellate court reviews a district
     court’s order granting a motion to dismiss de novo. When reviewing a dismissal
     order, the appellate court accepts as true all the facts which are well pled and the
     proper and reasonable inferences of law and fact which may be drawn therefrom,
     but not the pleader’s conclusions.
 4.	 Actions: Pretrial Procedure: Attorney Fees: Costs. A proposed order dismiss-
     ing a case with qualifications or conditions does not constitute a “voluntary
     dismissal” within the meaning of Neb. Rev. Stat. § 25-824(5) (Reissue 2008).
 5.	 Actions: Attorney Fees: Costs. The two requirements of Neb. Rev. Stat.
     § 25-824.01 (Reissue 2008), one mandating a court to specifically set forth the
     reasons for the award and the other requiring the court to consider enumerated
     factors, are separate and distinct.
 6.	 Statutes: Appeal and Error. An appellate court gives statutory language its
     plain and ordinary meaning.
 7.	 Statutes: Legislature: Intent: Appeal and Error. An appellate court gives
     effect to the purpose and intent of the Legislature as ascertained from the entire
     language of a statute considered in its plain, ordinary, and popular sense.
 8.	 Actions: Attorney Fees. Attorney fees can be awarded when a party brings a
     frivolous action that is without rational argument based on law and evidence.
 9.	 Actions: Attorney Fees: Words and Phrases. The term “frivolous” connotes an
     improper motive or legal position so wholly without merit as to be ridiculous.
10.	 Actions: Attorney Fees. Attorney fees for a bad faith action under Neb. Rev.
     Stat. § 25-824 (Reissue 2008) may be awarded when the action is filed for pur-
     poses of delay or harassment.
11.	 Actions. Relitigating the same issue between the same parties may amount to
     bad faith.
12.	 ____. Any doubt whether a legal position is frivolous or taken in bad faith should
     be resolved for the party whose legal position is in question.
13.	 Appeal and Error. An appellate court is not obligated to engage in an analysis
     that is not necessary to adjudicate the case and controversy before it.

  Appeal from the District Court for Seward County: Alan
G. Gless, Judge. Affirmed in part, and in part reversed and
remanded with direction.
                        Nebraska Advance Sheets
	                              WHITE v. KOHOUT	701
	                              Cite as 286 Neb. 700

   Thomas R. Wilmoth, David A. Jarecke, and Vanessa A.
Silke, of Blankenau, Wilmoth & Jarecke, L.L.P., for appellants.
  Stephen D. Mossman and Patricia L. Vannoy, of Mattson,
Ricketts, Davies, Steward & Calkins, for appellees.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
      Cassel, J.
                        INTRODUCTION
   Several taxpayers challenged the validity of an agreement
for hosting of a nearby landfill. The district court dismissed
their complaint and imposed attorney fees under “frivolous
actions” statutes.1 In the challengers’ appeal, we initially focus
on the attorney fee award and reject two procedural arguments:
First, their proposed dismissal included conditions disqualify-
ing it as a “voluntary dismissal” under a statutory safe harbor.
Second, the court sufficiently stated its reasons for the fee
award. But because the court failed to resolve doubt over the
merits of the complaint in the challengers’ favor, its fee award
was an abuse of discretion. We reverse that portion of the
court’s judgment. And because the reason for dismissal was
relevant only to the fee issue, we affirm the dismissal of the
complaint without deciding whether the court’s stated reason
was correct.
                      BACKGROUND
   The challengers—William White, Dana Singsaas, and
Rebecca Singsaas—are tax-paying residents of Seward County,
Nebraska, who manage or own land in the vicinity of the
Milford landfill, which is located near Milford in Seward
County. G&P Development, Inc. (G&P), owns and operates
the landfill.
   At some point prior to May 2010, Seward County; Saline
County, Nebraska; and several municipalities created the
Seward/Saline County Solid Waste Management Agency

 1	
      See Neb. Rev. Stat. §§ 25-824 and 25-824.01 (Reissue 2008).
    Nebraska Advance Sheets
702	286 NEBRASKA REPORTS



(Agency). At oral argument, the challengers conceded that
Agency is a separate legal entity.
   On May 10, 2005, G&P and Agency entered into a host
agreement providing for G&P to operate and maintain the
Milford landfill. G&P and Agency executed an addendum to
the host agreement on November 9, 2011, but the addendum
did not change the terms at issue in this appeal.
   G&P and Agency entered into the agreement expecting that
it would become binding only upon the approval of an expan-
sion of the Milford landfill onto adjacent land. Section 2.01
provided:
     The obligations and liabilities of [G&P] under this
     Agreement shall be subject to the satisfaction by [G&P]
     of each of the conditions precedent set forth as follows:
        ....
        (b) All applicable and required environmental and gov-
     ernmental permits, licenses and authorizations that are
     (i) necessary for the existing and future expansion of
     the Landfill and Transfer Station/MRF, including but not
     limited to the current expansion onto property located
     adjacent to the Landfill, and (ii) required to be issued
     under applicable law, shall be obtained by [G&P], and all
     conditions contained in any such permit, license or autho-
     rization shall be acceptable to [G&P].
   The host agreement also prohibited Agency from harm-
ing G&P’s ability to obtain the necessary permits to site and
develop waste facilities. Section 5.04 provided:
     [G&P] may need the assistance of . . . Agency in local,
     state or federal environmental or land use permitting
     issues including specifically permits required from
     [Nebraska’s Department of Environmental Quality], city
     or county zoning authorities to site, develop and operate
     its waste facilities. . . . Agency shall make reasonable
     efforts to assist, and specifically agrees to not in any way
     hinder [G&P’s] environmental or land use permitting
     proc­ sses described above.
          e
(Emphasis supplied.)
   The challengers filed a declaratory judgment action against
G&P, Agency, and Agency’s past chairperson, Marvin Kohout
                  Nebraska Advance Sheets
	                       WHITE v. KOHOUT	703
	                       Cite as 286 Neb. 700

(collectively the landfill parties), as well as the counties
of Seward and Saline, claiming that the agreement’s terms
“contravene the public policy of [Nebraska] by infringing on
and impairing Defendant Seward County’s duty to discharge
its public functions with respect to zoning, land use, and
related landfill siting requests.” The challengers’ complaint
alleged that the agreement “mandates approval by Defendant
Seward County of any and all requests for any zoning, land
use or siting approval previously sought or to be sought by
Defendant G&P.”
   The complaint also alleged that Seward County “granted
each of G&P’s requests for change of zone, conditional use
permit, and siting approval for the expansion of the Milford
Landfill” after the county received three letters communicat-
ing that approval was required under the terms of the host
agreement.
   The landfill parties and the two counties moved to dismiss
the challengers’ complaint “with evidence” and moved for
attorney fees and costs pursuant to “§ 25-824 et seq.” The
district court conducted a hearing on July 9, 2012. At the
hearing, counsel for the landfill parties formally stated on the
record that the agreement did not require Seward County to
approve land-use applications made by G&P. Counsel for the
landfill parties further stated that Agency was an independent
entity and could not contract to bind Seward County. At the
conclusion of the hearing, the district court granted the chal-
lengers more time to submit additional evidence, “if [the
challengers] think that’s appropriate,” and established a brief-
ing schedule.
   Prior to any ruling on the motions to dismiss, all of the par-
ties filed motions for summary judgment. The district court
conducted a hearing on November 20, 2012. Upon being
informed that the motions to dismiss were still pending, the
court overruled them and moved on to consider the motions
for summary judgment. At the hearing, the challengers’ coun-
sel stated that they had accomplished their goal in filing
the declaratory judgment action based upon the representa-
tions made by the landfill parties at the prior hearing. The
challengers requested that the court memorialize the landfill
    Nebraska Advance Sheets
704	286 NEBRASKA REPORTS



parties’ admissions that the agreement did not bind Seward
County through the court’s granting summary judgment in
the challengers’ favor. The district court requested the chal-
lengers to “propose to [the court] some sort of language that
would satisfy [the challengers’] needs” and took the motions
under advisement.
   The challengers then sent a letter, dated November 29,
2012, to the district court. The letter stated that upon further
consideration, they believed the action was rendered moot by
virtue of the landfill parties’ admissions. The letter indicated
that a proposed order acknowledging the action’s mootness was
enclosed. The letter further explained that it was vital to the
challengers that the court’s order set forth the grounds for the
action’s mootness.
   The district court dismissed the challengers’ complaint on
December 14, 2012. The court found that the complaint failed
to state a claim upon which relief could be granted and that
there was no case or controversy at the time the challeng-
ers sought declaratory relief. The court further found that
“[d]ue to the vexatious nature of the litigation, the [challeng-
ers’] [c]omplaint [was] frivolous and filed in bad faith.” The
court ordered the challengers to pay the landfill parties’ and
the counties’ attorney fees and costs pursuant to §§ 25-824
and 25-824.01. The court allowed the landfill parties and
the counties time to file affidavits in support of their attor-
ney fees.
   After G&P filed supporting affidavits, the challengers filed
a response reminding the district court of their letter of
November 29, 2012, which had enclosed a proposed order
that, the challengers stated, “would have dismissed this case
as moot.” They asserted that the court should apply the
safe harbor of § 25-824(5) relating to a “voluntary dismissal
. . . within a reasonable time,” thereby precluding an award
of attorney fees and costs. The challengers’ response did not
assert any deficiency in the content of the court’s order of
December 14.
   On January 9, 2013, the district court entered an order not-
ing that only G&P had filed supporting affidavits and requir-
ing the challengers to pay G&P’s attorney fees and costs. The
                        Nebraska Advance Sheets
	                             WHITE v. KOHOUT	705
	                             Cite as 286 Neb. 700

challengers filed a timely notice of appeal. Pursuant to statu-
tory authority, we moved the case to our docket.2

                 ASSIGNMENTS OF ERROR
   The challengers assign that the district court erred in order-
ing them to pay G&P’s attorney fees and costs. They contend
that § 25-824(5) barred the court from awarding attorney fees
and costs, that § 25-824.01 required the court to make more
specific findings, and that the court incorrectly found their
complaint to be frivolous and filed in bad faith.
   The challengers also assign that the district court erred in
finding their complaint failed to state a claim upon which
relief can be granted. Rather, they contend that the court
should have found their claim was rendered moot during the
course of the proceedings.

                   STANDARD OF REVIEW
   [1] On appeal, a trial court’s decision awarding or denying
attorney fees will be upheld absent an abuse of discretion.3
   [2] The standard of review for an award of costs is whether
an abuse of discretion occurred.4
   [3] An appellate court reviews a district court’s order grant-
ing a motion to dismiss de novo. When reviewing a dismissal
order, the appellate court accepts as true all the facts which
are well pled and the proper and reasonable inferences of
law and fact which may be drawn therefrom, but not the
pleader’s conclusions.5

                           ANALYSIS
   Before turning to our review for an abuse of discretion of
the district court’s attorney fee allowance, we dispose of two
preliminary arguments raised by the challengers. First, they
assert that they voluntarily dismissed the action so as to fall

 2	
      See Neb. Rev. Stat. § 24-1106(3) (Reissue 2008).
 3	
      Fitzgerald v. Community Redevelopment Corp., 283 Neb. 428, 811 N.W.2d
      178 (2012).
 4	
      Bedore v. Ranch Oil Co., 282 Neb. 553, 805 N.W.2d 68 (2011).
 5	
      Lindner v. Kindig, 285 Neb. 386, 826 N.W.2d 868 (2013).
    Nebraska Advance Sheets
706	286 NEBRASKA REPORTS



within a statutory safe harbor. Second, they assert that the
court failed to make specific findings for its award. We find no
merit to either argument.

                            § 25-824(5)
   The challengers argue that the safe harbor of § 25-824(5)
barred the district court from awarding G&P its attorney
fees and costs. They assert that they qualify for the protec-
tion of § 25-824(5) because they voluntarily dismissed their
claim. We agree that § 25-824(5) provides a safe harbor,
but we disagree that the challengers accomplished a “volun-
tary dismissal.”
   Section 25-824(5) provides, in pertinent part:
      No attorney’s fees or costs shall be assessed . . . if, after
      filing suit, a voluntary dismissal is filed as to any claim
      or action within a reasonable time after the attorney or
      party filing the dismissal knew or reasonably should have
      known that he or she would not prevail on such claim
      or action.
(Emphasis supplied.)
   [4] The challengers rely upon their November 29, 2012, let-
ter to the district court; but because the letter sought dismissal
upon conditions, it did not qualify as a voluntary dismissal.
The letter stated that it was vital to the challengers that the
order dismissing the case would recognize the grounds on
which the case had become moot. A proposed order dismissing
a case with qualifications or conditions does not constitute a
“voluntary dismissal” within the meaning of § 25-824(5). The
challengers’ letter was a request for a ruling by the court that
the case had become moot, not an attempt to voluntarily dis-
miss their claim. The letter, therefore, did not satisfy the safe
harbor requirement.
   The challengers do not assert that they took some other
action that would constitute a voluntary dismissal. Thus, the
record shows that the challengers never attempted to volun-
tarily dismiss their claim. Consequently, § 25-824(5) did not
bar the district court from ordering the challengers to pay
G&P’s attorney fees and costs.
                       Nebraska Advance Sheets
	                            WHITE v. KOHOUT	707
	                            Cite as 286 Neb. 700

                           § 25-824.01
   The challengers contend that § 25-824.01 required the dis-
trict court to make more specific findings to support its award
of attorney fees and costs. Section 25-824.01 requires a court
to “specifically set forth the reasons for such award” of attor-
ney fees and costs and to consider several factors in determin-
ing whether to assess attorney fees and costs and the amount
to be assessed.
   The district court’s December 14, 2012, order awarding
attorney fees and costs complied with the requirement of
§ 25-824.01 for a court to specifically set forth its reasons for
an award of attorney fees and costs. The court’s order found
that “[d]ue to the vexatious nature of the litigation, the [chal-
lengers’] [c]omplaint [was] frivolous and filed in bad faith.”
We have previously explained that the filing of frivolous or
bad faith litigation provides adequate ground for the assess-
ment of attorney fees.6 Thus, the court complied with the statu-
tory mandate to set forth the reasons for its award.
   The challengers conflate the two separate directions of
§ 25-824.01. They reason that § 25-824.01 requires a court to
make specific findings as to each factor set forth in the statute.
The challengers rely on Harrington v. Farmers Union Co-Op.
Ins. Co.7 for the proposition that § 25-824.01 requires a court
to make specific findings as to the factors delineated by the
statute for a court to consider when determining whether to
assess attorney fees and costs and the amount to be assessed.
However, the challengers misconstrue the Court of Appeals’
holding in Harrington. The Court of Appeals made reference
only to the factors listed in § 25-824.01.8 It did not purport
to hold that a court is required to make specific findings as to
the factors.9

 6	
      See Chicago Lumber Co. of Omaha v. Selvera, 282 Neb. 12, 809 N.W.2d
      469 (2011).
 7	
      Harrington v. Farmers Union Co-Op. Ins. Co., 13 Neb. App. 484, 696
      N.W.2d 485 (2005).
 8	
      See id.
 9	
      See id.
    Nebraska Advance Sheets
708	286 NEBRASKA REPORTS



   [5-7] The statute’s plain language defeats the challeng-
ers’ argument. Section 25-824.01 first requires the court to
specifically set forth its reasons for the award. The statute
then directs the court to consider the delineated factors when
determining whether to assess attorney fees and costs and
the amount to be assessed.10 We hold that the two require-
ments of § 25-824.01, one mandating a court to specifically
set forth the reasons for the award and the other requiring the
court to consider enumerated factors, are separate and distinct.
The statute requires the court to specify the reasons for an
award of attorney fees, but imposes no such requirement as
to the factors.11 In interpreting a statute, we give statutory
language its plain and ordinary meaning.12 And we give effect
to the purpose and intent of the Legislature as ascertained
from the entire language of a statute considered in its plain,
ordinary, and popular sense.13 Because the plain language of
§ 25-824.01 requires a court only to set forth its reasons for
an award and to consider the statutory factors, we decline to
rewrite the statute to merge these separate requirements. We
therefore conclude that the district court fully complied with
§ 25-824.01 in its order awarding attorney fees and costs. We
now turn to the controlling question of whether the district
court abused its discretion in imposing attorney fees under the
circumstances of this case.
                Attorney Fees Under § 25-824
   The challengers contend that the district court abused
its discretion in awarding G&P its attorney fees and costs
under §§ 25-824 and 25-824.01. Section 25-824(2) provides
for the assessment of attorney fees and costs against a party
who alleges a claim or defense that is frivolous or made in
bad faith. The court awarded attorney fees and costs to G&P
based upon its conclusion that the challengers’ complaint was
frivolous and filed in bad faith. We conclude that the court

10	
      See § 25-824.01.
11	
      See id.
12	
      Rosberg v. Vap, 284 Neb. 104, 815 N.W.2d 867 (2012).
13	
      Id.
                       Nebraska Advance Sheets
	                            WHITE v. KOHOUT	709
	                            Cite as 286 Neb. 700

abused its discretion in awarding G&P its attorney fees and
such costs as would have been recoverable only pursuant
to § 25-824.
   We first observe that the challengers do not contend the
district court lacked the power to award ordinary taxable costs
or abused its discretion in awarding to G&P those costs which
are routinely granted as a matter of course.14 The parties do
not dispute that the challengers’ complaint was properly sub-
ject to dismissal by the district court. Because the complaint
sounded in equity, the court had the discretion to award G&P
its ordinary, taxable costs, and in that respect, the court’s order
is not challenged. But the court’s award of other costs (beyond
those routinely granted as a matter of course) depends upon
§§ 25-824 and 25-824.01.
   [8-12] We therefore turn to the court’s award of attorney
fees and costs only pursuant to §§ 25-824 and 25-824.01.
Although the law permits attorney fees to be assessed where an
action is brought or defended by asserting a claim or defense
that is frivolous or made in bad faith, we have emphasized that
any doubt must be resolved against such an award. We have
previously articulated the controlling standards. Attorney fees
can be awarded when a party brings a frivolous action that is
without rational argument based on law and evidence.15 We
have previously explained that the term “frivolous” connotes
an improper motive or legal position so wholly without merit
as to be ridiculous.16 Attorney fees for a bad faith action under
§ 25-824 may also be awarded when the action is filed for
purposes of delay or harassment.17 We have also said that reliti-
gating the same issue between the same parties may amount
to bad faith.18 Finally, any doubt whether a legal position is

14	
      See, Neb. Rev. Stat. §§ 25-1708 (Cum. Supp. 2012) and 25-1710 and
      25-1711 (Reissue 2008); Ehlers v. Campbell, 159 Neb. 328, 66 N.W.2d
      585 (1954); Tobas v. Mutual Building and Loan Association, 147 Neb.
      676, 24 N.W.2d 870 (1946).
15	
      Chicago Lumber Co. of Omaha, supra note 6.
16	
      Id.
17	
      Id. See, also, § 25-824(4).
18	
      Chicago Lumber Co. of Omaha, supra note 6.
    Nebraska Advance Sheets
710	286 NEBRASKA REPORTS



frivolous or taken in bad faith should be resolved for the party
whose legal position is in question.19
   The challengers’ complaint relied upon two specific provi-
sions of the host agreement and upon several letters to Seward
County from G&P and Agency’s past chairperson, Kohout, to
support the challengers’ claim that the host agreement con-
strained the county’s regulatory authority. The first provision,
section 2.01, specified conditions precedent to G&P’s liability
under the host agreement. The other provision, section 5.04,
stated that Agency “shall make reasonable efforts to assist,
and specifically agrees to not in any way hinder” G&P’s envi-
ronmental or land-use permitting processes. The challengers
initially maintained that the language of section 5.04 con-
strained Seward County’s regulatory authority. Although the
challengers’ argument was perhaps strained and farfetched,
there was sufficient doubt to preclude an award of fees and
costs under § 25-824.
   The challengers’ claim that the host agreement constrained
Seward County’s regulatory authority conflated Agency with
the county of Seward. Agency is a separate public body corpo-
rate and politic of this state.20 We have described such an entity
as an interlocal agency akin to a quasi-municipal corporation.21
We have also held that a municipality that was a member of
an interlocal agency had no standing to sue upon the agency’s
behalf.22 Thus, section 5.04, correctly understood, did not pur-
port to delegate any of Seward County’s regulatory authority
to Agency.
   Although section 5.04 failed to support the challengers’
claim, the challengers nonetheless demonstrated a sufficient
basis for their contention to create doubt as to whether their
complaint was frivolous. The challengers’ brief on appeal cites
to § 13-804(6), which provides that a joint entity created by
an interlocal agreement exercises public powers and acts on

19	
      Id.
20	
      See Neb. Rev. Stat. § 13-804(6) (Reissue 2012).
21	
      See City of Falls City v. Nebraska Mun. Power Pool, 279 Neb. 238, 777
      N.W.2d 327 (2010).
22	
      See id.
                       Nebraska Advance Sheets
	                            WHITE v. KOHOUT	711
	                            Cite as 286 Neb. 700

behalf of the public agencies which are parties to the agree-
ment. While the challengers may have employed a flawed
analysis, they demonstrated sufficient rational argument to cre-
ate doubt as to whether their complaint was frivolous.
   We reiterate that any doubt whether a legal position is
frivolous or taken in bad faith should be resolved for the party
whose legal position is in question.23 Because the challengers
demonstrated some rational basis for their claim, such doubt
existed. The district court should have resolved this doubt in
the challengers’ favor.
   Similar doubt existed as to whether the challengers’ com-
plaint was filed in bad faith. The only evidence in the record
indicating that the challengers’ complaint may have been filed
in bad faith is a prior suit filed by the Singsaases and against
G&P and Seward County. However, there was doubt as to
whether the challengers’ present suit was an attempt to reliti-
gate the issues involved in the prior suit. The prior suit chal-
lenged Seward County’s approval of the zoning change and
siting application. The present suit challenged the effect and
enforceability of the host agreement. Thus, had the two suits
proceeded to trial, they would have likely called for the liti-
gation of different issues. Because the two suits would have
likely required the litigation of different issues, we find that
doubt existed as to whether the challengers’ complaint was
filed in bad faith. The district court should have resolved this
doubt in the challengers’ favor.
   Because the district court failed to resolve doubt in the chal-
lengers’ favor, the court abused its discretion in awarding G&P
attorney fees and costs under §§ 25-824 and 25-824.01. We
therefore reverse the award of attorney fees and such costs as
would have been recoverable only pursuant to § 25-824.

                    Failure to State Claim
   [13] The parties do not dispute that the challengers’ action
was properly subject to dismissal—they merely dispute whether
the proper basis for dismissal was for failure to state a claim
or for mootness. But this issue had significance only with

23	
      See Chicago Lumber Co. of Omaha, supra note 6.
    Nebraska Advance Sheets
712	286 NEBRASKA REPORTS



regard to the award of attorney fees. An appellate court is
not obligated to engage in an analysis that is not necessary to
adjudicate the case and controversy before it.24 Because we
have already reversed the award of attorney fees, we need not
address the district court’s finding in support of its award that
the challengers’ complaint failed to state a claim upon which
relief could be granted.
                         CONCLUSION
   The challengers’ submission of a proposed order for dis-
missal upon conditions did not qualify as a voluntary dis-
missal under § 25-824(5). The district court complied with
the statutory mandate to state the reasons for its award of
attorney fees and costs under § 25-824.01. The parties do
not dispute the court’s award of costs routinely granted as a
matter of course, and the court did not abuse its discretion
in taxing such costs to the challengers. However, the court
failed to resolve doubts in the challengers’ favor and, there-
fore, abused its discretion in awarding attorney fees and costs
under §§ 25-824 and 25-824.01. We therefore reverse the por-
tion of the judgment awarding such attorney fees and costs.
Because the court did not focus on the distinction between
costs routinely granted as a matter of course and those allow-
able only pursuant to § 25-824, we remand the cause with
direction to tax costs in accordance with § 25-1711. The
reversal of the attorney fee award makes it unnecessary to
consider the basis for the court’s dismissal of the challeng-
ers’ complaint. Accordingly, we affirm the court’s judgment
dismissing the complaint.
	Affirmed in part, and in part reversed
	                      and remanded with direction.

24	
      Holdsworth v. Greenwood Farmers Co-op, ante p. 49, 835 N.W.2d 30
      (2013).